DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/22 has been entered. 
Response to Arguments
Applicant's arguments filed 03/17/22 regarding the rejection of claim 22 under 35 USC 102(a)(1) as being anticipated by Liu (see pg. 7-8 of the amendment) have been fully considered but they are not persuasive. Claim 22 requires multiple movably mounted bodies, but requires only one or the other of a rotating element and a non-rotating element.  Because Liu teaches two movably mounted earpieces 84 and a single non-rotating frame 80, Liu anticipated these limitations.
Applicant’s arguments, see pages 5-6 of the amendment, filed 06/22/22, with respect to the rejection(s) of claim(s) 12 under 35 USC 112(a) have been fully considered and are persuasive in that the amendments to the claims have obviated the rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 5,588,754 to Miller.

Claim Interpretation
The following is repeated from the Non-Final Rejection of 07/26/22: The preambles of claims 12 and 22 begin with, “A sealing arrangement for a centrifugal pump having a gap formed between a rotating element of the pump and a non-rotating element of the pump, comprising…” (claim 12) and “A method for producing one or both of a rotating element and a non-rotating element a centrifugal pump sealing arrangement, comprising the acts of…” (claim 22). This indicates that claim 12 is drawn to a “sealing arrangement” and claim 22 is drawn to a method for producing “a rotating element and a non- rotating element.” In both cases, the scope of the claim(s) is established as being a component of the disclosed centrifugal pump and not the pump as a whole.  Therefore, under the broadest reasonable interpretation, the recitation of additional structures outside of this scope are being treated as functional or intended use limitations, to wit, claim 12 does not require the structure of a rotating or non-rotating element or a centrifugal pump, while claim 22 does not require a centrifugal pump.  However, in to avoid unnecessarily drawing out prosecution, claim 12 is also rejected under a narrower interpretation which includes the additional pump structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,588,754 to Miller.
In this rejection, the broadest reasonable interpretation of the claim language is being used.  Therefore, the use of the sealing arrangement in the centrifugal pump and the rotating and non-rotating elements is considered to be an intended use.
Regarding claim 12, Miller teaches a sealing arrangement for a rotary machine (which would also be usable in a centrifugal pump) (abstract) having a gap formed between a rotating element (17) of the pump and a non-rotating element (16) of the pump (Fig. 2), comprising: a plurality of movably mounted bodies (34) at a gap side of one or both of the rotating element and the non-rotating element (Fig. 2), the plurality of bodies having a generated surface for a rolling movement (described as “rolling elements” at col. 5, ll. 20-25), wherein the plurality of bodies are configured to prevent wear of one or both of the rotating and non-rotating elements (which is the function of a bearing such as bearing 30) when the gap decreases in size by a rolling movement of the plurality of bodies (col. 5, ll. 62 to col. 6, ll. 7), in a rest state in which the rotating element is not rotating, a portion of the rotating element radially facing the plurality of bodies does not radially overlap the plurality of bodies (as shown in Fig. 2 wherein bearing race 38 does not radially overlap rolling element 34 in a region facing the rolling element - on either side of gap 38).

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0096847 to Liu et al. Liu teaches a method for producing one or both of a rotating element and a non- rotating element comprising the acts of:
applying a layer of a build-up material (“powder” para. 32) to a base (para. 32),
irradiating the layer with a radiated beam (“laser melting” para. 32),
wherein the build-up material is arranged on the base to generate a structure with movably mounted bodies (16, 38) embedded therein in a form-fitting manner (Fig. 9), and 
and the irradiating is conducted in a manner which results in the presence of a plurality of movably mounted bodies (both earpieces 84) which are rotatable independently from the one or both of the rotating element and the non-rotating element (the frame 80, see Fig. 11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-14, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,158,440 to Cooper et al in view of US 5,588,754 to Miller.
Regarding claim 12, Cooper teaches a centrifugal pump with a rotating element (18) and a non-rotating element (housing 10 including the stationary portion of magnetic bearings 35) with a gap formed therebetween (col. 2, ll. 63-66).
Cooper fails to teach a plurality of movably mounted bodies at a gap side of one or both of the rotating element and the non-rotating element, the plurality of bodies having a generated surface for a rolling movement wherein the plurality of bodies are configured to prevent wear of one or both of the rotating and non-rotating elements when the gap decreases in size by a rolling movement of the plurality of bodies, in a rest state in which the rotating element is not rotating, a portion of the rotating element radially facing the plurality of bodies does not radially overlap the plurality of bodies.
Miller teaches a sealing arrangement for a rotary machine (which would also be usable in a centrifugal pump) (abstract) having a gap formed between a rotating element (17) of the pump and a non-rotating element (16) of the pump (Fig. 2), comprising: a plurality of movably mounted bodies (34) at a gap side of one or both of the rotating element and the non-rotating element (Fig. 2), the plurality of bodies having a generated surface for a rolling movement (described as “rolling elements” at col. 5, ll. 20-25), wherein the plurality of bodies are configured to prevent wear of one or both of the rotating and non-rotating elements (which is the function of a bearing such as bearing 30) when the gap decreases in size by a rolling movement of the plurality of bodies (col. 5, ll. 62 to col. 6, ll. 7), in a rest state in which the rotating element is not rotating, a portion of the rotating element radially facing the plurality of bodies does not radially overlap the plurality of bodies (as shown in Fig. 2 wherein bearing race 38 does not radially overlap rolling element 34 in a region facing the rolling element - on either side of gap 38).
Cooper teaches that centrifugal pumps with magnetic bearings require auxiliary bearings in case of failure of the magnetic bearings (col. 2, ll. 63-66).  Miller teaches an auxiliary bearing configuration for use in the same situation (abstract).  Therefore, because Cooper teaches a need for auxiliary bearings in a centrifugal pump and Miller teaches an auxiliary bearing with rolling elements as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal pump of Cooper by using the auxiliary bearing of Miller as a combination of prior art elements to achieve the predictable result of providing auxiliary bearings in case of magnetic bearing failure (Cooper col. 2, ll. 63-66, Miller abstract).  
Regarding dependent claims 13, 14, 18, and 21, Cooper as modified by Miller teaches the centrifugal pump sealing arrangement of claim 12 (see above), wherein
the plurality of bodies are embedded in a structure in a form-fitting manner (as shown in Miller Fig. 2) (claim 13),
wherein the plurality of bodies are balls (Miller 34) (claim 14),
the rotating and non-rotating elements and the plurality of bodies are formed from the same material (“steel” Miller col. 5, ll. 34-44) (claim 18),
wherein the plurality of bodies support one or both of the rotating element on one or both of an inner side and on an outer side of the rotating element and the non-rotating element on one or both of an inner side and on an outer side of the non-rotating element (see Miller Fig. 2-3 wherein rolling elements 34 support the non-rotating body, outer race 32, on an inner side and the rotating body, inner race 36, on an outer side) (claim 21).
Regarding claim 19, Cooper as modified by Miller teaches the centrifugal pump as claimed in claim 18 (as set forth above), but does not teach that the rotating and non-rotating elements and the plurality of bodies are formed together in a generative process.
The limitation, “formed together in a generative process” is interpreted as a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Furthermore, because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.  The structure implied by the process steps has been considered but it has not been determined that the product can only be defined by the process steps by which the product is made, or that the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See MPEP 2113.  In this case even though the components of Cooper as modified by Miller are formed separately and then joined, they form the same structure as the claims.

Claim 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,158,440 to Cooper et al in view of US 5,588,754 to Miller and in further view of by US 4,353,605 to Chiba et al.
Regarding claim 15, Cooper as modified by Miller teaches the centrifugal pump as claimed in claim 13 (as set forth above), but fails to teach that the plurality of bodies have a cylindrical section.
Chiba teaches a bearing comprising a plurality of bodies (3) which have a cylindrical section (Fig. 1).
Cooper as modified by Miller teaches that bearings other than ball bearings may be used as “backup bearings” so long as they meet certain criteria, including low temperature generation (Miller col. 5, ll. 39-53). Chiba teaches a cylindrical bearing which suppresses temperature rise during use (col. 2, ll. 33-37).  Because Cooper as modified by Miller teaches a centrifugal pump which can use bearings of different sizes and shapes so long as they generate low temperatures, and Chiba teaches a cylindrical bearing which suppresses temperature rise during use, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Cooper as modified by Miller by using a bearing with rolling elements with a cylindrical shape as taught by Chiba for the purpose of suppressing temperature rise during use (Chiba col. 2, ll. 33-37).
Regarding claim 20, Cooper as modified by Miller and Chiba teaches the centrifugal pump as claimed in claim 12 (as set forth above), wherein the plurality of bodies are interconnected by pins (Chiba 3a, which interconnect all rolling elements 3 through retaining them within the cage, col. 4, ll. 8-13).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,158,440 to Cooper et al in view of US 5,588,754 to Miller and in further view of by US 2003/0007709 to Schweigler.
Regarding claim 16, Cooper as modified by Miller teaches the centrifugal pump as claimed in claim 12 (as set forth above), wherein the plurality of bodies are arranged on the non-rotating element (Miller Fig. 2), but fails to teach that the non-rotating element is a split ring.
Schweigler teaches a rotary machine which uses bearings installed with a split ring (para. 17-18).
Schweigler also teaches that additional bearings can be added or replaced more easily when installed with split rings (para. 33). Because Cooper as modified by Miller teaches a pump with additional bearings and Schweigler teaches that additional bearings can be added or replaced more easily when installed with split rings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Cooper as modified by Miller by using split rings to install the bearings as taught by Schweigler for the purpose of adding or replacing additional bearings  more easily (Schweigler para. 33).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,158,440 to Cooper et al in view of US 5,588,754 to Miller and in further view of by US 6,926,493 to Miyamoto et al.
Regarding claim 17, Cooper as modified by Miller teaches the centrifugal pump as claimed in claim 12 (as set forth above), but fails to teach that one or both of the rotating and non-rotating elements includes one or both of gap loss minimization honeycombs and gap loss minimization cells.
Miyamoto teaches a pump wherein one or both of a rotating and a non-rotating element includes one or both of gap loss minimization honeycombs and gap loss minimization cells (“impact absorbing structure” as described in col. 3, ll. 54-60 and described as a honeycomb in col. 15, ll. 13-18).
Miyamoto teaches that providing an “impact absorbing structure”  avoids damage if a rotor imbalance occurs in the pump in order to prevent the rotor from coming into contact with a casing (abstract, col. 3, ll. 54-60).  Cooper teaches that centrifugal pumps with magnetic bearings can experience failure of the magnetic bearings which requires emergency support for the rotor while it runs down (col. 2, ll. 63-66).  Therefore, because Cooper as modified by Miller teaches a centrifugal pump wherein magnetic bearing failure can require emergency rotor support, and Miyamoto teaches an emergency containment for the rotor in case of bearing failure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Cooper as modified by Miller by providing gap loss minimization honeycombs as taught by Miyamoto for the purpose of containing and supporting the rotor in an emergency (Miyamoto abstract, col. 3, ll. 54-60).  
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745    

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745